DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 06/19/2020 has been entered. 
Notice to Applicant
This communication is in response to the amendment filed 06/19/2020. Claims 17, 19, 21-22, 26-27, 30 have been amended. Claim 18 has been canceled. Claims 17, 19-27, 30-31 are presented for examination.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. FR15 51148, filed on 02/12/2015.
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action. 37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.
Claim Objections
Claim 17 is objected to because of the following informalities:  
In claim 17, lines 19-21, “said software application on the communication terminal said remotely activating” should be -- said software application on the communication terminal, said remotely activating --.  
Appropriate correction is required.
Specification
The disclosure is objected to because of the following informalities: 
On page 4, line 11, “pour for” should be -- for --.  
On page 20, line 29, “pour” should be -- for --.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 26 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 26 recites both a “non-transitory computer readable medium” and the “method according to claim 17.” When both a manufacture and a method are claimed in the same claim, it is unclear whether infringement occurs when the manufacture is constructed or when the manufacture is used. Therefore, the scope of the claim is indefinite. See MPEP 2173.05(p).
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 26 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 26 recites “non-. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 17, 19-27, 30-31 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Based upon consideration of all of the relevant factors with respect to the claims as a whole, the claims are directed to non-statutory subject matter which do not include additional elements that are sufficient to amount to significantly more than the judicial exception because of the following analysis:
Claim 17 is drawn to a method which is within the four statutory categories (i.e., method). Claim 27 is drawn to a computer system which is within the four statutory categories (i.e., machine). Claim 30 is drawn to a medical device which is within the four statutory categories (i.e., machine).
Independent claim 17 (which is representative of independent claims 27, 30) recites activating a software application…for assisting the patient in a therapeutic treatment prescribed to the patient and determined according to a computerised medical prescription, said medical prescription including personal prescription data containing information associated with the treatment prescribed to the patient and recorded…, said method comprising: following an installation of said software application…, communicating…to authenticate the patient…; and upon successful authentication of said patient…, remotely activating, via communication…, said software application…said remotely activating causing execution of one or more software functions of said software application…, said execution of the one or more software functions using said prescription data in a manner that ensures that the execution of said 
Under its broadest reasonable interpretation, the limitations noted above, as drafted, covers certain methods of organizing human activity (i.e., managing personal behavior or relationships or interactions between people…following rules or instructions), but for the recitation of generic computer components. That is, other than reciting a “communication terminal” and “central server,” the claim encompasses helping a patient use a device as prescribed by his doctor, which is described on page 4, line 10 – page 6, line 17 as human activity in the specification. If a claim limitation, under its broadest reasonable interpretation, covers managing personal behavior or relationships or interactions between people, but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claims recite an abstract idea. 
Claim 17 has additional limitations (i.e., software application…on a communication terminal, database, central server). Claim 27 has additional limitations (i.e., computer system incorporating a central computer server, database, and software stored and executable by the central server; data network, communication terminal). Claim 30 has additional limitations (i.e., medical device comprising a communication terminal having a communication interface and processor and stored thereon a software application; database, central server). Looking to the specifications, the software application…on a communication terminal, database, central server, software stored and executable by the central server, data network, and medical device comprising a communication terminal having a communication interface and processor and stored thereon a software application are described at a high level of generality (page 11, line 29 – page 12, line 22), such that it amounts to no more than mere instructions to apply the exception using generic computer components. Furthermore, using a database to store information (i.e., prescription) in a process that only recites authenticating a patient and activating an application does not add a meaningful limitation to the process of authenticating a patient and activating an application, and as such, amounts to insignificant extrasolution activity. See: MPEP § 2106.05(g). Furthermore, the data network only generally links the use of a judicial exception to a particular technological environment or field of use, which does not impose meaningful limits on the scope of the 
The additional elements noted above have been reevaluated under step 2B and do not provide “significantly more” when taken either individually or as an ordered combination. The use of a general purpose computer or computers (i.e., communication terminal, database, central server, medical device comprising a communication terminal having a communication interface and processor) does not impose any meaningful limitation on the computer implementation of the abstract idea, so it does not amount to significantly more than the abstract idea. Also, the limitations of “a database that stores said computerised medical prescription” is determined to constitute well-understood, routine, and conventional elements/functions. As evidenced by Haider et al. (U.S. Patent App. Pub. No. US 2015/0032633 A1) (Haider: ¶ abstract; ¶ 0047) and Blechman (U.S. Patent App. Pub. No. US 2015/0213195 A1) (Blechman: ¶ 0057; ¶ 0078; ¶ 0111), using a database to store prescription information is well-understood, routine, and conventional and well-understood, routine, and conventional elements/functions cannot provide “significantly more.” Also, the limitations of receiving and transmitting data over a computer network has been recognized by the courts as well-understood, routine, and conventional elements/functions and conventional elements/functions cannot provide “significantly more.” See: MPEP § 2106.05(d)(II). 
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements individually. The combination of elements does not indicate a significant improvement to the functioning of a computer or any other technology and their collective functions merely provide a conventional computer implementation of the abstract idea. Furthermore, the additional elements or combination of elements in the claims, other than the abstract idea per se, amount to no more than a recitation of generally linking the abstract idea to a particular technological environment or field of use, as the courts have found in Parker v. Flook; similarly, the current invention merely limits the claimed calculations to the healthcare industry which does not impose meaningful limits on the scope of the claim. Therefore, there are no limitations in the claims that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception. 

Claims 19-22, 24-25 further define the analysis and organization of data for the performance of the abstract idea and do not recite any additional elements. Thus, the claims do not integrate the abstract idea into a practical application and do not provide “significantly more.”
Claims 23 and 31 further recites the additional elements of “an optical reader” and “a scanner,” which is described at a high level of generality, such that it amounts to no more than mere instructions to apply the exception using generic computer components. The limitations of “using an optical reader to optically read the unique prescription code at the communication terminal” and “receive via a scanner an optical code” is determined to constitute well-understood, routine, and conventional elements/functions. As evidenced by Yi et al. (U.S. Patent App. Pub. No. US 2012/0165975 A1) (Yi: ¶ 0045; ¶ 0049) and Blechman (U.S. Patent App. Pub. No. US 2015/0213195 A1) (Blechman: ¶ 0125), using an optical reader or scanner to optically read or receive a code is well-understood, routine, and conventional and thus, do not amount to “significantly more” than the judicial exception. Also, functional limitations further define the analysis and organization of data for the performance of the abstract idea and thus, do not integrate the abstract idea into a practical application and do not provide “significantly more.”
Claim 26 further recites the additional elements of “a non-transitory computer readable medium whereon a computer program is recorded,” which is described at a high level of generality, such that it amounts to no more than mere instructions to apply the exception using generic computer components. 
Although the dependent claims add additional limitations, they only serve to further limit the abstract idea by reciting limitations on what the information is and how it is received and used. These information characteristics do not change the fundamental analogy to the abstract idea grouping of “Certain Methods of Organizing Human Activity,” and, when viewed individually or as a whole, they do not add anything substantial beyond the abstract idea. Furthermore, the combination of elements does not indicate a significant improvement to the functioning of a computer or any other technology. Therefore, the claims when taken as a whole are ineligible for the same reasons as the independent claims.
Claims 30-31 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claim does not fall within at least one of the four categories of patent eligible subject matter because the claim is directed to a “medical device.” The specification states: “Software can now be considered as a medical device” (page 1, lines 3-6).
The United States Patent and Trademark Office (USPTO) is obliged to give claims their broadest reasonable interpretation consistent with the specification during proceedings before the USPTO. See In re Zletz, 893 F.2d 319(Fed. Cir. 1989) (during patent examination the pending claims must be interpreted as broadly as their terms reasonably allow). The broadest reasonable interpretation of a claim drawn to a medical device typically covers forms of physical devices for medical use in view of the ordinary and customary meaning of medical device; however, the specification suggests it could be software per se. See MPEP 2111.01. 
When the broadest reasonable interpretation of a claim covers a software per se, the claim must be rejected under 35 U.S.C. §101 as covering non-statutory subject matter. See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter) and Interim Examination Instructions for Evaluating Subject Matter Eligibility under 35 U.S.C. §101, Aug. 24, 2009; p. 2.
The USPTO recognizes that applicants may have claims directed to a medical device that covers software per se, which the USPTO must reject under 35 U.S.C. §101 as covering both non-statutory subject matter and statutory subject matter. In an effort to assist the patent community in overcoming a rejection or potential rejection under 35 U.S.C. §101 in this situation, the USPTO suggests the following approach. A claim drawn to such an application that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. §101 by adding the limitation "non-transitory" to the claim. Cf. Animals – Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (suggesting that applicants add the limitation "non-human" to a claim covering a multi-cellular organism to avoid a rejection under 35 U.S.C. §101). Such an amendment would typically not raise the issue of new matter, even when the specification is silent because the broadest reasonable interpretation relies on the ordinary and customary meaning that includes software per se. The limited situations in which such an amendment could raise issues of new per se is the only viable embodiment such that the amended claim is impermissibly broadened beyond the supporting disclosure. See, e.g., Gentry Gallery, Inc. v. Berkline Corp., 134 F.3d 1473 (Fed. Cir. 1998).
Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 17, 19-24, 26-27, 30-31 are rejected under 35 U.S.C. 103 as being unpatentable over Haider et al. (U.S. Patent App. Pub. No. US 2015/0032633 A1, hereinafter referred to as "Haider") in view of Yi et al. (U.S. Patent App. Pub. No. US 2012/0165975 A1, hereinafter referred to as "Yi").
Regarding (currently amended) claim 17, Haider teaches a method for activating a software application that executes on a communication terminal of a patient (Haider: abstract, i.e., “an individualised application is loaded and installed on the mobile radio device in order to sign messages to the registry with a signature…to provide data access”) for assisting the patient in a therapeutic treatment prescribed to the patient and determined according to a computerised medical prescription, said medical prescription including personal prescription data containing information associated with the treatment prescribed to the patient (Haider: ¶ 0048, i.e., Examiner interprets the provision of data access to “prescriptions or treatment instructions” as the claimed assisting the patient) and recorded in a database connected to a central server remote from said communication terminal (Haider: abstract, i.e., “for the authentication of a patient against a central registry which exchanges data with a repository for the storage of medical data records…to check the authenticity of the remote patient in order to provide data access”; ¶ 0045-0047), said method comprising: 
following an installation of said software application on said communication terminal, communicating between the communication terminal and the central server to authenticate the patient with said central server (Haider: ¶ 0050, i.e., “after the app has been installed the cell phone can be identified one-to-one in the authentication system”; ¶ 0076-0080); and 
upon successful authentication of said patient at said central server, remotely activating, via communication between 2Docket No. 0600-1628Appln. No. 15/549,925said central server and the communication terminal, said software application on the communication terminal said remotely activating causing execution of one or more software functions of said software application on said communication terminal (Haider: ¶ 0092, i.e., “if the authentication process was able to be completed successfully, further secure channels can be opened in order to enable data exchange or direct communication between device and repository”)…, 
(Haider: ¶ 0120; ¶ 0124-0125).
Yet, Haider does not explicitly teach, but Yi teaches, in the same field of endeavor,
…said remotely activating causing execution of one or more software functions of said software application on said communication terminal, said execution of the one or more software functions using said prescription data in a manner that ensures that the execution of said one or more software functions complies with the computerized medical prescription (Yi: ¶ 0057),
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to include the execution of software functions of a software application by using prescription data in a manner that ensures that the execution of the software functions complies with the computerized medical prescription, as taught by Yi, within the system of Haider, with the motivation to “provide real-time monitoring of medication compliance” (Yi: ¶ 0012).
Regarding (currently amended) claim 19, Haider and Yi teach the method according to claim 17, wherein the successful authentication comprises comparing, at the central server, of a code received from the communication terminal with a unique prescription code recorded in said database (Haider: ¶ 0055; ¶ 0087, i.e., “the decryption unit can now compare the decryption result with the received device ID for a match”; ¶ 0117; ¶ 0123, i.e., “the memory (for example the repository 12) comprises an association table between device ID 50 and key 40, 40'. After the associated decryption key 40' has been released in each case it is forwarded to the decryption unit E. Thereupon the decryption unit E can decrypt the signature SIG, resulting in the signature prototype SIG-UB, in order to then perform the authentication process by comparison”).
The obviousness of combining the teachings of Haider and Yi are discussed in the rejection of claim 17, and incorporated herein.
Regarding (previously presented) claim 20, Haider and Yi teach the method according to claim 19, further comprising: 
generating, at the central server, the unique prescription code according to said prescription data and a unique identification number associated with the patient (Yi: figure 4, i.e., the QR code is generated from the patient’s prescription information, such as “Medication NDC” and “Download Code”; ¶ 0048; ¶ 0050-0052).
Regarding (currently amended) claim 21, Haider and Yi teach the method according to claim 19, wherein the unique prescription code is a two-dimensional matrix code (Yi: figure 4, i.e., the QR code is generated from the patient’s prescription information; ¶ 0048).
Regarding (currently amended) claim 22, Haider and Yi teach the method according to claim 21, wherein the unique prescription code contains information concerning configuration settings of the one or more software functions of said software application (Yi: figure 4, i.e., the QR code is generated from the patient’s prescription information, such as “Message 1” and “Message 2” for “Med Instructions” and “Message 5” and “Message 7” for “Pharmacy Messages”; ¶ 0051-0055).
Regarding (previously presented) claim 23, Haider and Yi teach the method according to claim 21, further comprising: 
using an optical reader to optically read the unique prescription code at the communication terminal (Yi: ¶ 0045, i.e., “the local entry using UI 202 may consist of…scanning of the bar-code such as QR code containing user information”; ¶ 0049).
Regarding (previously presented) claim 24, Haider and Yi teach the method according to claim 17, wherein the prescription data comprise information concerning any of: 
the patient (Yi: figure 4, i.e., the patient medication schedule includes “Patient Name”; ¶ 0050), 
the practitioner (Yi: ¶ 0050), 
the technical characteristics of the communication terminal used as a medical software device (Yi: ¶ 0054-0055),
the configuration settings of the software functions (Yi: figure 4, i.e., the patient medication schedule includes “Message 1” and “Message 2” for “Med Instructions” and “Message 5” and “Message 7” for “Pharmacy Messages”; ¶ 0051-0055), and 
medication prescribed by the practitioner for the treatment of the patient such as for example the medication as such, the self-dosage rules for said medication by the patient himself, the dosage of said medication, the normal measurement values by the associated medical device, and/or the posology (Yi: figure 4, i.e., the patient medication schedule includes “Dispense Cycle,” “Daily,” “Dispense/Day” and “Med Instructions”; ¶ 0051-0055).
Regarding (previously presented) claim 26, Haider and Yi teach a non-transitory computer readable medium whereon a computer program is recorded comprising instructions that carry out the steps of the method according to claim 17 (Haider: ¶ 0029).
Regarding (currently amended) claim 27, Haider teaches a computer system incorporating at least a central computer server in communication with a data network, for activating a software application of a communication terminal of a patient (Haider: abstract, i.e., “an individualised application is loaded and installed on the mobile radio device in order to sign messages to the registry with a signature…to provide data access”) for assisting the patient in a therapeutic treatment prescribed to the patient and determined according to a computerised medical prescription, said medical prescription having personal prescription data stored therein that contains information associated with the treatment prescribed to the patient (Haider: ¶ 0045-0047; ¶ 0048, i.e., Examiner interprets the provision of data access to “prescriptions or treatment instructions” as the claimed assisting the patient), said computer system comprising: 
a database that stores said computerised medical prescription (Haider: abstract, i.e., “a repository for the storage of medical data records”; ¶ 0047); and 
software stored and executable by the central server, configured to cause the central server to: 
authenticate the patient via transmissions via the data network with the communication terminal whereon said software application is installed (Haider: ¶ 0050, i.e., “after the app has been installed the cell phone can be identified one-to-one in the authentication system”; ¶ 0076-0080), and 
remotely activate said software application on the communication terminal, via further transmissions with the communication terminal via the data network, and thereby authorise execution of one or more software functions of said software application on said communication terminal (Haider: ¶ 0092, i.e., “if the authentication process was able to be completed successfully, further secure channels can be opened in order to enable data exchange or direct communication between device and repository”)…, 
(Haider: ¶ 0120; ¶ 0124-0125).
Yet, Haider does not explicitly teach, but Yi teaches, in the same field of endeavor,
…authorise execution of one or more software functions of said software application on said communication terminal, said execution of the one or more software functions using the prescription data in a manner that ensures that the execution of said one or more software functions complies with the computerized medical prescription (Yi: ¶ 0057), 
The obviousness of combining the teachings of Haider and Yi are discussed in the rejection of claim 17, and incorporated herein.
Regarding (currently amended) claim 30, Haider teaches a medical device (Haider: abstract), comprising: 
a communication terminal having stored thereon a software application including software functions (Haider: abstract, i.e., “an individualised application is loaded and installed on the mobile radio device in order to sign messages to the registry with a signature…to provide data access”) configured to assist a patient in a therapeutic treatment determined according to a computerised medical prescription for the patient (Haider: ¶ 0048, i.e., Examiner interprets the provision of data access to “prescriptions or treatment instructions” as the claimed assisting the patient), said medical prescription recorded in a database connected to a central server remote from said communication terminal and in communication with said communication terminal, said medical prescription comprising personal prescription data containing information associated with the treatment prescribed to the patient (Haider: abstract, i.e., “for the authentication of a patient against a central registry which exchanges data with a repository for the storage of medical data records…to check the authenticity of the remote patient in order to provide data access”; ¶ 0045-0047; ¶ 0048, i.e., Examiner interprets the provision of data access to “prescriptions or treatment instructions” as the claimed assisting the patient), 
(Haider: ¶ 0046) to: 
initiate an authentication of the patient with said central server via said communication interface (Haider: ¶ 0050, i.e., “after the app has been installed the cell phone can be identified one-to-one in the authentication system”; ¶ 0076-0080), and 
upon successful authentication and receipt of a communication from the central server for activating said software application, activate said application on the communication terminal and thereby execute one or more of said software functions of said software application on said communication terminal (Haider: ¶ 0092, i.e., “if the authentication process was able to be completed successfully, further secure channels can be opened in order to enable data exchange or direct communication between device and repository”)…, 
wherein the communication from the central server comprises an activation message that comprises the prescription data and an activation order (Haider: ¶ 0120; ¶ 0124-0125).
Yet, Haider does not explicitly teach, but Yi teaches, in the same field of endeavor,
…activate said application on the communication terminal and thereby execute one or more of said software functions of said software application on said communication terminal, said execution of the one or more software functions using the prescription data in a manner that ensures that the execution of said one or more software functions complies with the computerized medical prescription (Yi: ¶ 0057), 
The obviousness of combining the teachings of Haider and Yi are discussed in the rejection of claim 17, and incorporated herein.
Regarding (previously presented) claim 31, Haider and Yi teach the medical device according to claim 30, wherein the further software is further configured to cause the communication terminal to emit to said central server a request comprising a code to be compared by the central server with a unique prescription code recorded in said database (Haider: ¶ 0055; ¶ 0087, i.e., “the decryption unit can now compare the decryption result with the received device ID for a match”; ¶ 0117; ¶ 0123, i.e., “the memory (for example the repository 12) comprises an association table between device ID 50 and key 40, 40'. After the associated decryption key 40' has been released in each case it is forwarded to the decryption unit E. Thereupon the decryption unit E can decrypt the signature SIG, resulting in the signature prototype SIG-UB, in order to then perform the authentication process by comparison”), and to receive via a scanner an optical code from said central server (Yi: ¶ 0045-0049) that includes an activation message that comprises said prescription data and an activation order (Yi: ¶ 0050-0055).
The obviousness of combining the teachings of Haider and Yi are discussed in the rejection of claim 17, and incorporated herein.
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Haider et al. (U.S. Patent App. Pub. No. US 2015/0032633 A1, hereinafter referred to as "Haider") in view of Yi et al. (U.S. Patent App. Pub. No. US 2012/0165975 A1, hereinafter referred to as "Yi"), as applied to claims 17, 19-24, 26-27, 30-31 above, and further in view of Blechman (U.S. Patent App. Pub. No. US 2015/0213195 A1).
Regarding (previously presented) claim 25, Haider and Yi teach the method according to claim 17.
Yet, Haider and Yi do not explicitly teach, but Blechman teaches, in the same field of endeavor, further comprising: 
upon said successful authentication of said patient at said central server, emitting at the central server an access code to said communication terminal (Blechman: ¶ 0060, i.e., “consistent with the authorization of patient 102, the system 110 sends a passcode for access to the encrypted electronic file 152 only to the registered device”) in order to authorise the activating of said application and of said prescription data, said access code having a limited duration (Blechman: ¶ 0052, i.e., “individuals…authorized with permissions including those related to…content (e.g., all content, only diagnostic images), functions (e.g., all functions, only view and download diagnostic images online, receive messages requesting information stored in an ECHR system), time periods (e.g., until replaced by the patient, only the next 30 days), and means of access such as mobile- or web-connected computers, web services, and designated ECHR system (e.g., all means of access, only the ECHR system designated by the healthcare provider)”).
(Blechman: ¶ 0034).
Response to Arguments
Applicant's arguments filed 06/19/2020 have been fully considered but they are not persuasive. Applicant’s arguments will be addressed hereinbelow in the order in which they appear in the response filed 06/19/2020.
In the remarks, Applicant argues in substance that:
Regarding the 112 rejections, the amendments overcome the rejections.
Regarding the 101 rejections, 
The claims are not directed to an abstract idea because “validation steps for authenticating a user and user's communication terminal to a server has not been established by the courts as an example of management of personal behavior for purposes of patent ineligibility as an abstract idea”; like how “the machine communication of an ATM with a bank server over a machine communication network does not fall within that scope,” “the steps and functions [are] carried out by the communication terminal and the server”; “the Office Action fails to establish a nexus between what this alleged "personal behavior" is and how the claims attempt to cover it”;
The claims integrate the alleged judicial exception into a practical application because the claims “are directed to an improvement at least in the operation of electronic devices for the purpose of providing more reliable communications of sensitive data, in particular medical data, and more reliable operation of a user application in accordance with remote instructions”; “the authentication and remote activation of the invention serves to ensure that the software application operates in strict accordance with the medical prescription recorded at the server” (“in view of the recited features directed to the communication terminal and the server”).
Regarding the 103 rejections, the cited prior art references fail to teach the amended limitations because “in HAIDER the application on the patient device only enables access to data through the central server.”
In response to Applicant’s argument that (a) regarding the 112 rejections, the amendments overcome the rejections:
It is respectfully submitted that the amendments have not overcome all of the 112 rejections from the Office Action dated 03/25/2020. Examiner maintains the 112 rejections of claim 26, which have been updated to address Applicant’s amendments and remarks in the above Office Action.
In response to Applicant’s argument that (b) regarding the 101 rejections:
The claims are not directed to an abstract idea because “validation steps for authenticating a user and user's communication terminal to a server has not been established by the courts as an example of management of personal behavior for purposes of patent ineligibility as an abstract idea”; like how “the machine communication of an ATM with a bank server over a machine communication network does not fall within that scope,” “the steps and functions [are] carried out by the communication terminal and the server”; “the Office Action fails to establish a nexus between what this alleged "personal behavior" is and how the claims attempt to cover it”:
It is respectfully submitted that the claims of the present invention encompasses helping a patient use a device as prescribed by his doctor, which is described on page 4, line 10 – page 6, line 17 as human activity in the specification (i.e., “prescribing a software application to be installed in the same way as a doctor or a healthcare professional would prescribe a conventional medical device,” “ensure that the patient has correctly installed the application,” “establish the link between the patient and the doctor,” “prevents the patient from using his application without validation from the doctor”), and covers managing personal behavior or relationships or interactions between people in the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Applicant argues “validation steps for authenticating a user and user's communication terminal to a server has not been established by the courts as an example of management of personal behavior for purposes of patent ineligibility as an abstract idea,” but the list of examples for the enumerated sub-groupings is not exhaustive; Applicant’s invention need not be included 
Applicant further argues “the steps and functions carried out by the communication terminal and the server for communication, consideration of authentication credentials, and subsequent actions dependent on the success of the authentication are not human behavior but are instead patent-eligible functions of human-to-machine and machine-to-machine interaction,” but as stated in MPEP § 2106.04(a)(2)(II), “certain activity between a person and a computer…may fall within the "certain methods of organizing human activity" grouping. It is noted that the number of people involved in the activity is not dispositive as to whether a claim limitation falls within this grouping. Instead, the determination should be based on whether the activity itself falls within one of the sub-groupings.” Unlike an ATM machine, the structural elements to which Applicant refers (i.e., communication terminal, server) are recited at a high-level of generality such that it only amounts to mere instructions to apply the exception using generic computer components. 
The claims integrate the alleged judicial exception into a practical application because the claims “are directed to an improvement at least in the operation of electronic devices for the purpose of providing more reliable communications of sensitive data, in particular medical data, and more reliable operation of a user application in accordance with remote instructions”; “the authentication and remote activation of the invention serves to ensure that the software application operates in strict accordance with the medical prescription recorded at the server” (“in view of the recited features directed to the communication terminal and the server”): 
It is respectfully submitted that Applicant argues the claims are “directed to an improvement at least in the operation of electronic devices for the purpose of providing more reliable communications of sensitive data, in particular medical data, and more reliable operation of a user application in accordance with remote instructions.” However, the specification only describes the problem of “more reliable communications of sensitive data” and “more reliable operation of a user application in accordance with 
Examiner maintains the 101 rejections of claims 17, 19-27, 30-31 which have been updated to address Applicant’s amendments and remarks and to comply with the 2019 Revised Patent Subject Matter Eligibility Guidance in the above Office Action.
In response to Applicant’s argument that (c) regarding the 103 rejections, the cited prior art references fail to teach the amended limitations because “in HAIDER the application on the patient device only enables access to data through the central server”: 
It is respectfully submitted that Examiner has applied new passages and citations to the amended claims at the present time and that the analogous independent claims and the remaining dependent claims have been taught by the applied/recited passages and citations, as addressed in the above Office Action.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Emily Huynh whose telephone number is (571) 272-8317. The examiner can normally be reached on M-Th 8-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/E.H./Examiner, Art Unit 3626 


/ROBERT W MORGAN/Supervisory Patent Examiner, Art Unit 3626